DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 07/26/2019 and 12/18/2020, have been considered.

Drawings
The drawings filed on 07/26/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-6 include text, figures, and numerals that are pixelated and are otherwise not unclear.  Particularly, the equations in FIGS. 2-3, and graphs in FIG. 4 are highly pixelated, and the text in the flow chart of FIG. 5 is unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method comprising: receiving one or more directional sensor measurements from a drilling tool; determining, at a processor, an actual wellbore trajectory over a defined interval based on the one or more directional sensor measurements; and identifying, at the processor, optimized adjustments to a set of directional disturbance parameters based on a minimization of a cost function based on the actual trajectory of the drilling tool and a reference trajectory.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 9 and 17.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 9 is an apparatus claim and claim 17 is a computer program product claim.  

Similar judicial exception comprise the abstract ideas of claims 9 and 17.
What remains of the claimed method is merely a data receiving step, receiving one or more directional sensor measurements, which is set forth at a highly generic level.
Additionally, under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the optimized adjustments to the set of directional disturbance parameters are identified.
Under Step 2B, since the only step outside the judicial exceptions is a generic data receiving step, the claim does not include significantly more than the judicial exception.  As a result of the above analysis, claim 1, as well as claims 9 and 17, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-8, 10-16, and 18-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou (U.S. Patent 8,676,558 B2); in view of Dykstra (U.S. Patent Publication 2016/0186551 A1).
Regarding claim 1, Pirovolou teaches a method (Pirovolou: Abstract [“Steering behavior model can include build rate and/or turn rate equations to model bottom-hole assembly behavior.”]) comprising:
receiving one or more directional sensor measurements from a drilling tool (Pirovolou: col 2, ln 11-14 [“An example of the data transmitted by the tools is the inclination and the azimuth of the well, as both are measured by appropriate sensors, referred to as D&I sensors in oilfield lexicon…”]; FIG. 2, col 5, ln 60-64 [“This data includes, or can be used to calculate, the actual position and orientation 118 of the bottom-hole assembly at different times or depths. One non-limited example of such data is azimuth and inclination data from a D&I sensor.”]); and
determining, at a processor, an actual wellbore trajectory over a defined interval based on the one or more directional sensor measurements (Pirovolou: FIG. 1, col 4, ln 21-24 [“A controller can be any electrical or mechanical device, for example, for determining any corrections necessary to align an actual trajectory with a well plan or any other requirements.”]; FIGS. 1-3, col 8, ln 36-60 [“…projection 104 (e.g., an estimate of the bottom-hole assembly position and orientation) can be compared to a preexisting well plan 106, and, if necessary, a corrective action (e.g., desired response) 110 can be determined and typically implemented. The corrective action 110 can be determined by a controller 108, or more specifically, a trajectory controller. The corrective action 110 can be such that the actual trajectory of the drilled well 
Pirovolou additionally discloses a steering behavior model that can be calibrated by adjusting the model parameters (MP) to dynamically minimize the variance in the estimated position and orientation and the actual position and orientation over the observation sets (Pirovolou: FIG. 2, col 5, ln 49-53.) using integrated forms of equations f (build rate) and g (turn rate) can be used to estimate inclination and azimuth at an interval, respectively, as shown in FIGS. 2A-2B, which can be compared to the actual inclination estimated from the steering behavior model and minimizes any difference therebetween. The minimization can occur between two points, or any plurality of points to produce a best fit model (Pirovolou: FIGS. 2A-2B, col 6, ln 19-19, ln 49-52.).  
However, Pirovolou is silent as to explicitly disclosing identifying optimized adjustments to a set of directional disturbance parameters based on a minimization of a cost function based on the actual trajectory of the drilling tool and a reference trajectory.
Dykstra discloses a drilling assembly control system designed to control drill bit orientation such that a well path is followed that minimizes oscillations and deviations, and using Abstract.).  Therein, Dykstra discloses identifying, at the processor, optimized adjustments to a set of directional disturbance parameters based on a minimization of using a cost function based on the actual trajectory of the drilling tool and a reference trajectory (Dykstra: FIG. 1; ¶59-62 [“…a dynamic predictive model (embodied in predictive module 112), optimizer (embodied in optimization module 114), and a feedback to update the model (embodied in steering module 116). Thus, at block 704, path smoothing engine 110 continuously monitors data from drilling assembly 20 to determine if there is a distinction or error between the current well path and the predetermined well path 64…optimization module 114 then utilizes a cost function and constraints to evaluate various possible candidate well paths (based on the predictive model) to determine the most optimal path to return the drilling assembly back to the originally planned path…the cost function balances competing constraints, which when taken as a whole, results in a smoothed correction path that minimizes tortuosity…The illustrative cost function is designed to minimize the difference in the actual (deviated path 66) and desired (predetermined path 64) paths, in addition to the difference between the deviated to premature well path curvatures.”] {Including Eqn. 12.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of identifying optimized adjustments to a set of directional disturbance parameters based on a minimization of using a cost function based on an actual trajectory of a drilling tool and a reference trajectory, as taught by Dykstra, into Pirovolou, with the motivation and expected benefit of identifying unexpected offsets and/or biases in drilling direction and/or formation-specific trends in curve-generation capabilities of a drilling tool being 
Regarding claims 9 and 17, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claim 9, claim 9 additionally recites the limitations of a drilling rig operable to form a wellbore in a subterranean formation, the drilling rig having one or more processors and a memory coupled therewith.  Dykstra discloses a drilling rig (Dykstra: ¶3 [“…directional drilling can also create multiple wells using one rig…”]), where the drilling rig has one or more processors and a memory coupled therewith (Dykstra: FIG. 1; ¶15 [“…Referring to FIG. 1, wellbore path smoothing system 100 includes at least one processor 102, a non-transitory, computer-readable storage 104…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a drilling rig having one or more processors and a memory coupled therewith, as taught by Dykstra, into Pirovolou, with the motivation and expected benefit of performing the method steps recited in claim 9.  This method for improving Pirovolou, as modified by Dykstra, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dykstra.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pirovolou and Dykstra to obtain the invention as specified in claim 9.
claim 2, Pirovolou, in view of Dykstra, teach all the limitations of the parent claim 1 as shown above.  Dykstra additionally discloses the reference trajectory is based on a model of borehole propagation (Dykstra: FIG. 1, ¶26 [“The main purpose of stabilizers 24 is to stabilize drilling assembly 20 within the borehole, reducing vibrations…”]; FIG. 3, ¶43-45 [“Using the illustrative methodology described above, path smoothing engine 110, via predictive module 112, generates a predictive model of drilling assembly 20 along a wellbore. In this example, a model of drilling assembly 20 was implemented using simulation and model-based design software. FIG. 3 illustrates a schematic 300 of an illustrative model of drilling assembly 20…Lumped-System-Z 38 implements the axial dynamics of drilling assembly 20 using the lumped parameter method. It includes two blocks: (1) drilling assembly 20 masses (except bit 30) that emulate the above lumped subsystems and (2) an individual block to solve the axial dynamics of bit 30. The response of the last element (i.e., bit 30 shows the axial propagation of bit 30 in the wellbore).”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a reference trajectory based on a model of borehole propagation, as taught by Dykstra, into Pirovolou, with the motivation and expected benefit of correcting one or more controller settings based on characteristics of the formation and associated discrepancy in the drilling direction and/or error in the curve generation.  This method for improving Pirovolou, as modified by Dykstra, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dykstra.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pirovolou and Dykstra to obtain the invention as specified in claim 2.
claims 10 and 18, each claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Pirovolou, in view of Dykstra, teach all the limitations of the parent claim 1 as shown above.  Pirovolou additionally discloses the one or more directional sensor measurements include inclination and/or azimuth (Pirovolou: col 2, ln 11-14; FIG. 2, col 5, ln 60-64 {See above.}).
Regarding claims 11 and 19, each claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Pirovolou, in view of Dykstra, teach all the limitations of the parent claim 1 as shown above.  Pirovolou additionally discloses a pre-defined set of directional disturbance parameters being tool face direction and/or curve generation capability (Pirovolou: FIG. 3, col 11, ln 5-12 [“…assume the actual azimuth and inclination data set 118 from the D&I sensors has been received up to the point marked as 122 on FIG. 3. Point 122 and above can be referred to as a first depth interval. The tool settings 114 (TSl) (e.g., tool face angle, etc.) used to generate the wellbore 120 up to point 122 are known.”]).
Regarding claim 12, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Pirovolou, in view of Dykstra, teach all the limitations of the parent claim 1 as shown above.  Pirovolou additionally discloses adjusting a control parameter of the See above.}).
Regarding claim 13, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Pirovolou, in view of Dykstra, teach all the limitations of the parent claim 1 as shown above.  Dykstra additionally discloses determining the actual wellbore trajectory and identifies optimized adjustments in real-time (Dykstra: FIG. 1, ¶18-25 [“…path smoothing engine 110 comprises predictive module 112, optimization module 114 and steering module 116. Predictive module 112 is utilized to generate a comprehensive physics-based dynamic model that predicts what the well path will be based upon various inputs. As such, predictive module 112 performs the geological interpretation and earth modeling functions of the present disclosure that enable, for example, formation visualization and real-time geosteering. To achieve this, as will be described in further detail below, predictive module 112 uploads real-time data reflecting various tortuosity-related drilling parameters of the downhole assembly, performs various interpretational and forward modeling operations on the data…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining the actual wellbore trajectory and identifies optimized adjustments in real-time, as taught by Dykstra, into Pirovolou, with the motivation and expected benefit of correcting one or more controller settings in real-time based on characteristics of the formation and associated discrepancy in the drilling direction and/or error in the curve generation in real-time.  This method for improving Pirovolou, as modified by Dykstra, was within the ordinary ability of one of ordinary skill in the art based on the teachings 
Regarding claims 14 and 20, each claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 8, Pirovolou, in view of Dykstra, teach all the limitations of the parent claim 1 as shown above.  Pirovolou additionally discloses the at least one drilling parameter is one of weight on bit, rotation per minute, rate of penetration, torque on bit, inclination, and flow rate (Pirovolou: FIGS. 1-2, col 9, ln 49-60 [“This forward application 104 of the steering behavior model resolves, given a subsequent set of tool settings of the drilling parameters (DP) (weight on bit, mud flow, etc.) and/or the drilling tool settings (DTS)…”]).
Regarding claim 16, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pirovolou, in view of Dykstra; and further in view of Nikolakis-Mouchas (U.S. Patent Publication 2008/0289877 A1).
Regarding claim 7, Pirovolou, in view of Dykstra, teach all the limitations of the parent claim 1 as shown above.  However, Pirovolou, in view of Dykstra, is silent as to explicitly disclosing the processor determines the actual wellbore trajectory and identifies optimized adjustment directional data from one or more adjacent wells.
Nikolakis-Mouchas discloses a method for performing a drilling operation at a wellsite having a drilling rig configured to advance a drilling tool into a subsurface (Nikolakis-Mouchas: Abstract.).  Therein, Nikolakis-Mouchas discloses obtaining geologic data which may be data measured by the sensors of the wellsite or be data received from other sources (e.g., historical data obtained from an adjacent well(s) (Nikolakis-Mouchas: FIGS. 1A-1D, 3; ¶66 [“…geologic data may be data measured by the sensors (S) of the wellsite as described with respect to FIGS. lA-1D and 3. The geologic data may also be data received from other sources (e.g., historical data obtained from an adjacent well).”]).  Nikolakis-Mouchas additionally discloses obtaining data from adjacent wellsites and transferring the data to a modeling tool (Nikolakis-Mouchas: FIGS. 4-5; ¶75 [“…servers (406) may be used to transfer data from one or more well sites to the modeling tool (408). As shown, the server (406) includes onsite servers (422), a remote server (424) and a third-party server (426). The onsite servers (422) may be positioned at the wellsite and/or other adjacent locations for distributing data from the surface unit (402).”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of obtaining geologic data adjacent wellsites and transferring the data to a modeling tool, as taught by Nikolakis-Mouchas, into Pirovolou, as modified by Dykstra, with the motivation and expected benefit of utilizing data from surrounding wellbores to identify unexpected offsets and/or biases in drilling direction and/or formation-specific trends in curve-generation capabilities of a drilling tool being used to form a wellbore in subterranean formation and correcting one or more controller settings based on characteristics of the formation and associated discrepancy in the drilling direction and/or error in the curve generation.  This method for improving Pirovolou, as modified by Dykstra, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nikolakis-Mouchas.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pirovolou and Dykstra and Nikolakis-Mouchas to obtain the invention as specified in claim 7.
15, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0369031 A1, to Yang et al., is directed to techniques for optimizing automated drilling processes.
U.S. Patent Publication 2009/0056935 A1, to Prange et al., is directed to automatically designing a multiwall development plan given a set of previously interpreted subsurface targets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864